 LAUREL BAYE HEALTHCARE OF LAKE LANIER
, LLC 355 NLRB No. 118 
599
Laurel Baye Healthcare of Lake Lanier, LLC 
and
 United Food and Commercial Workers Union, 
Local 1996.  
Cases 10ŒCAŒ35958 and 10ŒCAŒ
35983
  AUGUST 24, 2010 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
SCHAUMBER AND BECKER On February 29, 2008, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 352 NLRB 179.
1  Thereafter, the 
Respondent filed a petition for review in the United 
States Court of Appeals for th
e District of Columbia Cir-
cuit, and the General Counsel filed a cross-application 
for enforcement.  On May 1, 2009, the court granted the 

petition for review and vacated the Board™s underlying 
Decision and Order.  
Laurel Baye Healthcare of Lake 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
Lanier, Inc. v. NLRB
, 564 F.3d 469 (D.C. Cir. 2009).  On 
June 17, 2010, the United States Supreme Court issued 
its decision in 
New Process Steel, L.P. v. NLRB
, 130 
S.Ct. 2635, holding that under Section 3(b) of the Act, in 

order to exercise the delegated authority of the Board, a 
delegee group of at least th
ree members must be main-
tained.
2  Thereafter, the court of appeals remanded this 
case for further proceedings co
nsistent with the Supreme 
Court™s decision. The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel.
3 The Board has considered the judge™s decision and the 
record in light of the exceptions and briefs and has de-
cided to affirm the judge™s rulings, findings, and conclu-
sions and to adopt the recommended Order to the extent 

and for the reasons stated in 
the decision reported at 352 
NLRB 179, which is incorporated herein by reference. 
                                                          
 2 On June 28, 2010, following the issuance of 
New Process Steel
, the 
Supreme Court denied the petition 
for certiorari in this case. 
3 Consistent with the Board™s general practice in cases remanded 
from the courts of appeals, and for reasons of administrative economy, 
the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board Members not assigned to the 
panel had the opportunity to particip
ate in the adjudication of this case 
at any time up to the i
ssuance of this decision. 
 